377 P.2d 63 (1962)
Euel Edward CROLLEY, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-13171.
Court of Criminal Appeals of Oklahoma.
December 12, 1962.
As Corrected on Denial of Rehearing December 26, 1962.
Bill Sexton, Lawton, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., for defendant in error.
*64 NIX, Presiding Judge.
Euel Edward Crolley was charged by Information in the District Court of Comanche County with the crime of Attempted Larceny of Livestock. He was tried before a jury who found defendant guilty and fixed his punishment at 3 years in the penitentiary.
The appeal was lodged in this Court January 3, 1962, within the time prescribed by law. No briefs were filed and the case was set for oral argument on the 27th day of June, 1962.
This Court has held in numerous cases that where no briefs are filed, the Court will examine the record for fundamental error only and where none are found the Judgment and Sentence will be affirmed.
The record has been examined carefully in the instant case and we found the evidence is sufficient to support the verdict of the jury. The question of defendants intent was a question for the jury to determine from all the circumstances and they found adversely to the defendant.
The complaining witness testified he heard shots in his pasture and upon arrival saw defendant and 2 companions chasing one of his calves. They immediately left the scene and after complaining witness noticed the calf bleeding from the nose he followed the boys and engaged in a rambling chase that ended at one of the boy's home in nearby Lawton. The Sheriff was called and took the boys into custody. Complaining witness returned to his pasture and learned the calf had been shot several times. Later the calf was butchered and four bullets were removed from the carcas. Defendant did not deny shooting the calf but said he was shooting at a dove on the fence, and later observed the calf had been shot. Then he decided to kill the calf, but had no intention of stealing the calf. He said they had been hunting dove and quail. It was out of season for both dove and quail.
No fundamental error appears in the record. Therefore, the Judgment and Sentence of the trial court is Affirmed.
BUSSEY and BRETT, JJ., concur.